Citation Nr: 1432367	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-38 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1944 to January 1946.  The Veteran died in August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for cause of death.  In February 2014, the Board remanded this matter for additional development.

In March 2012, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in August 2008, and the immediate cause of death listed on the initial death certificate, dated in September 2008, was chronic obstructive pulmonary disease (COPD). 

2.  In a December 2008 amended death certificate, the immediate cause of death was listed as recent compression fracture T6, and osteoporosis was listed as leading to the immediate cause.

3.  Terminal records, contemporaneously recorded show that the Veteran's death was due to ischemic cardiomyopathy, heart failure, large abdominal aortic aneurysm, and pulmonary embolus.

4.  At the time of the Veteran's death, service connection was in effect for partial paralysis of the right long thoracic nerve.
5.  The preponderance of the evidence is against a finding that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In February 2014, the Board remanded the appellant's claim, in part, so that she could be provided with a VCAA notice letter compliant with Hupp.  Pursuant to the Board's remand directive, VA sent a February 2014 VCAA notice letter to the appellant that satisfies the notice requirements of the VCAA and Hupp.  Such letter advised the appellant that, in order to establish entitlement to the cause of the Veteran's death, i.e., DIC benefits, the evidence must show a reasonable possibility that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  Such letter further informed her of the condition for which the Veteran was service-connected at the time of his death, and that the evidence needed to show that the Veteran died in service or that his service-connected conditions caused or contributed to his death.  In other words, the appellant was notified that the evidence must show he died while on active duty or from a service-related injury or disease.  Therefore, such letter complied with all three Hupp elements.

The Board observes that the appellant was not provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the appellant's claim for service connection for the cause of the Veteran's death.  In this regard, as the Board concludes herein that the preponderance of the evidence is against her claim, any question as to the appropriate effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Relevant to the duty to assist, the Veteran's service treatment records and private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records necessary to decide her pending appeal.   

Additionally, VA opinions were obtained regarding the Veteran's cause of death in July 2010 and February 2014.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the Board notes that the VA examiners offered an etiological opinion as to the relationship between the Veteran's claimed disability and his cause of death, and based his conclusion on his review of the record.  Moreover, the examiners offered a clear conclusion with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  

In March 2012, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2012 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the appellant's contentions as to the cause of the Veteran's death was solicited.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, subsequent to such hearing and following the Board's February 2014 remand, a medical opinion was obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, in February 2014, the Board remanded the case for additional development.  Specifically, the Board directed the AOJ to provide the appellant with appropriate VCAA notice, provide her with another opportunity to identify any additional non-VA healthcare provider who treated her husband, and obtain a medical opinion.  Finally, the AOJ was directed to readjudicate the appellant's claim based on the entirety of the evidence and, if such remained denied, issue a supplemental statement of the case.  In compliance with such directives, the AOJ sent appropriate VCAA notice to the appellant and requested that she identify any additional non-VA healthcare providers who treated her husband.  The Board notes that the appellant did not identify any such providers.  The AOJ also obtained a medical opinion in February 2014 and, thereafter, considered and reviewed all evidence of record in the April 2014 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the February 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II.  Analysis

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in August 2008.  The initial death certificate indicated that the immediate cause of death was COPD.  No autopsy was concluded.  In December 2008, the death certificate was amended to list recent compression fracture T6 as the immediate cause of death, and osteoporosis as leading to the immediate cause.  The death certificate indicated that there was a "spontaneous compression fracture due to brittle bones (osteoporosis)."  At the time of the Veteran's death, he was service-connected for partial paralysis of the right long thoracic nerve, claimed as a right shoulder disability.  As discussed later in this decision, an expert opinion was obtained in this case.  Following an extensive review of the records, the examiner agreed with the Veteran's treating physician who at the time the Veteran died in August 2008, that the terminal diagnosis "would be ischemic cardiomyopathy, heart failure, large abdominal aortic aneurysm, [and] pulmonary embolus".  Despite what was listed on the death certificate and amended death certificate, the Board finds that the above described conditions more accurately describe the diagnoses at the time the Veteran died.  

There are several questions before the Board.  First, whether any of these listed disabilities were incurred in or aggravated by service and either caused or contributed substantially to the Veteran's death.  The second question is whether the Veteran's service-connected partial paralysis of the right long thoracic nerve, claimed as a right shoulder disability is the principal cause of death or a contributory cause of death.  

The appellant contends that the Veteran died because his service-connected right shoulder disability caused him extreme pain and immobility.  See March 2012 Board Hearing Transcript, at 2.  She claims that (i) the Veteran died directly from pain (January 2009 statement); (ii) that it caused so much pain he could not breathe (September 2010 VA Form 9); (iii) if the Veteran died of a stroke, it was caused by a lack of water and nutrition and the use of heavy narcotics by the emergency room doctor, (iv) the Veteran's heart condition was not a factor because his cardiovascular physician had wanted to schedule him for heart surgery; (v) the Veteran did not have osteoporosis; and (vi) the emergency room doctor repeatedly misdiagnosed the Veteran's cause of death (September 2009 statement).

The appellant does not contend, and a review of the evidence does not show, that the osteoporosis, ischemic cardiomyopathy, heart failure, large abdominal aortic aneurysm, or pulmonary embolus were causally or etiologically related to any disease, injury, or incident in service.  None of these diagnoses were shown in service of for many years after service.  No medical evidence or nexus opinions are of record which suggest such a conclusion.  In fact, the appellant claims that the Veteran was never diagnosed with osteoporosis before his death.  Rather, as noted previously, the appellant contends that the Veteran's service-connected right shoulder disability caused him to experience extreme pain which caused his death.  She has made various allegations regarding the other diagnoses which will be addressed below.  

This case turns on whether the Veteran's service-connected right shoulder disability can be considered the principal cause of death and whether it singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  For the service-connected right shoulder disability to be considered a contributory cause of death it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  See also Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

The Board notes that there the record contains conflicting opinions as to whether the Veteran's service-connected disability contributed substantially or materially to his cause of death.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In September 2008, Dr. L.T., the Veteran's private physician submitted a letter stating:
[The Veteran] died recently from multiple factors.  He had a history of ischemic cardiomyopathy which gave him congestive heart failure. . . .

He also suffered from chronic shoulder and thoracic pain.  About two to three months prior to dying, he developed a thoracic chest pain that hurt him with almost every breath.  He could not breathe in deeply.  He had to sit up in a chair to be comfortable, and he did not sleep well. . . .

I feel that [the Veteran's] thoracic pain was secondary to his shoulders.  I think it of a musculoskeletal nature, and probably related to his old service-connected injury.  With that, I feel it was a significant cause that led to an earlier demise for [the Veteran] than he would have had otherwise.

In July 2010, VA obtained a medical opinion to determine whether the Veteran's service-connected partial paralysis of the right long thoracic nerve caused or contributed substantially or materially to his cause of death.  The examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran's "co-morbid diseases along with the typical aging process makes [the Veteran's service-connected] problem rather pale in comparison."  He reported that the Veteran's medical problems included CNS disease, TIA or stroke, aortic stenosis, obstructive sleep apnea, MRSA, coronary artery disease, ischemic colitis, and hypertension.  He further noted that the Veteran's "breathing problems could have been from a large number of variables other than a partial paralysis of the right thoracic nerve."  The examiner then determined that the Veteran's service-connected disability was "less than likely a major contributing factor to his death."

In February 2014, VA obtained another medical opinion.  The examiner provided a thorough analysis of the evidence of record, addressing the Veteran's medical conditions prior to his death.  The examiner concluded that it is less likely than not that the Veteran's service-connected right long thoracic nerve injury contributed substantially or materially to cause the Veteran's death.  The examiner noted that the medical evidence of record indicated that the Veteran's right shoulder pain had improved prior to his death.  He further noted that the Veteran's pain he experienced in the last two to three months of his life was secondary to a vertebral compression fracture at T6, secondary to osteoporosis.  

The examiner clearly addressed each of the appellant's contentions noted above.  As to the claim that the Veteran died from pain, the examiner noted that there was no evidence that the Veteran's cause of death was pain, and even if there was, the Veteran's severe pain during the last three months of his life was from a severe vertebral compression fracture, not from his peripheral neuropathy secondary to a right shoulder injury.  

As to whether the Veteran's shoulder disability caused him so much pain he could not breathe, the examiner noted that the pain that interfered with his ability to breathe was from the vertebral compression fracture as well as the pain from his lumbar degenerative disc disease.  There was no evidence that pain from his right shoulder injury and subsequent peripheral neuropathy interfered with his ability to breathe.  

The examiner also addressed the appellant's contention that if the Veteran died of a stroke, it was caused by a lack of water and nutrition and the use of heavy narcotics by the emergency room doctor.  The examiner stated that the Veteran was classified as DNR (do not resuscitate) on his arrival to the emergency room and was thus only treated with comfort measures.  

As to whether the Veteran's heart condition was a factor in his death, the examiner noted that the Veteran was in heart failure at the time of his admission to the emergency room.  

Although the appellant stated that the Veteran did not have osteoporosis, the examiner noted that the Veteran was diagnosed with osteopenia in October 2007 and was diagnosed with osteoporosis in July 2007.  Furthermore, in August 2008 private treatment records, Dr. P.C. noted that the Veteran had a thoracic compression fracture that was "likely osteoporotic in origin."  

As to the appellant's statement that the original diagnosis of COPD was in error, the examiner agreed that the Veteran's PFTs dated in March 2008 were not consistent with COPD.  The examiner further stated that the second diagnosis of vertebral compression fracture secondary to osteoporosis appeared to be correct.  The examiner also stated that there is no evidence in the Veteran's records that drugs, alcohol, or pain led to his death.

The examiner was also asked to reconcile his opinion with any conflicting opinions on file, specifically including the September 2008 medical opinion by Dr. L.T., stating that the Veteran's chronic shoulder and thoracic pain was a significant cause that led to an earlier demise.  The examiner stated that Dr. L.T.'s September 2008 statement was not supported by the totality of the records and it was inconsistent with the statements he made in medical records during the Veteran's hospitalization.  On August 7, 2008, Dr. L.T. indicated that the Veteran's "[t]erminal diagnosis would be ischemic cardiomyopathy, heart failure, large abdominal aortic aneurysm, pulmonary embolus, MRSA."  Dr. L.T. also wrote, "I think his biggest problem is his heart, most likely coronary artery disease, heart failure.  Now he has a pulmonary embolus.  He has severe pain, most likely from a vertebral fracture."  The examiner stated that she agreed with Dr. L.T.'s statements from August 7, 2008, and did not find any records to support that the Veteran's chronic shoulder pain was a "significant cause that led to an earlier demise".

The Board finds that the probative weight of the February 2014 medical opinion outweighs that of the September 2008 medical opinion.  As noted in the February 2014 medical opinion, Dr. L.T.'s September 2008 opinion conflicts with his prior statements made during the course of the Veteran's treatment, as well as with the evidence of record.  For example, in August 2008, Dr. L.T. reported that Dr. C had performed an MRI of the Veteran's spine, and that the Veteran had reported that his thoracic spine pain was resolving spontaneously and that the Veteran had stopped taking narcotic medicine.  The Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because of the inconsistencies outlined above, Dr. L.T.'s September 2008 opinion is entitled to little probative value.

Additionally, the Board notes that the appellant has contended on her own behalf that the Veteran's service-connected disability caused or contributed to the Veteran's death.  She has also stated that the Veteran did not have osteoporosis.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).	

In the instant case, the Board finds that the questions of the relationship between the Veteran's service-connected disability and his death, as well as whether the Veteran had osteoporosis before his death, are complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no indication that the appellant possesses the requisite skill or knowledge necessary to offer such a discussion.  Her statements regarding whether the Veteran had osteoporosis are contradicted by contemporaneously recorded medical evidence.  Therefore, the Board finds that the appellant is not competent to opine on the question of whether the service-connected partial paralysis of the right long thoracic nerve right shoulder disability, or any pain associated with this disability caused or contributed to his death.  Osteoporosis is the kind of disability that must be diagnosed after medical testing, and the appellant is not competent to provide a non-diagnosis of this disorder.  Any pain the Veteran suffered was attributed to another non-service-connected cause.  The February 2014 examiner stated unequivocally, that it was less likely than not that the Veteran's service-connected right long thoracic nerve injury contributed substantially or materially to the cause of the Veteran's death.  

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


